Citation Nr: 1816221	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  10-43 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1979 to September 1979.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO).  The Veteran initially requested a hearing before the Board, but withdrew that request by August 2011 correspondence.  This matter was previously remanded in September 2016 and August 2017 by other Veterans Law Judges (VLJs); it is now before the undersigned.


FINDINGS OF FACT

1.  The Veteran is service connected for unspecified schizophrenia spectrum and other psychotic disorders, rated 70 percent prior to November 25, 2016 and 100 percent from that date; the schedular criteria for TDIU are met.

2.  VA treatment records document a long history of severe psychiatric symptoms and impairment, including auditory hallucinations, paranoid delusions, suicidal and homicidal ideation, cognitive deficits, impaired insight, thinking, and judgment, irritability, and psychomotor agitation.

3.  Social Security Administration (SSA) records include December 2008 and January 2009 evaluations indicating the Veteran's psychiatric disability is productive of inability to consistently sustain attention and pace for even simple tasks over the course of a full, standard work week; aversion to being around people and inability to accept supervision as it is usually found in the workplace for even simple tasks, inability to get along with more than one familiar coworker, inability to tolerate the stress of usual changes in task assignments, and marked difficulty maintaining social functioning, concentration, persistence or pace.  

4.  Subsequent February 2009 SSA evaluations also note moderate limitation of ability to understand, remember, and carry out detailed instructions, perform activities within a schedule, maintain regular attendance, be punctual within customary tolerances, sustain an ordinary routine without special supervision, work in coordination with or proximity to others without being distracted by them, interact appropriately with the general public, and get along with coworkers or peers without distracting them or exhibiting behavioral extremes; marked limitations in the ability to maintain attention and concentration for extended periods, complete a normal workday and workweek without interruptions from psychologically based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods, accept instructions and respond appropriately to criticism from supervisors, and respond appropriately to changes in the work setting; and difficulty sustaining adequate social interaction, concentration, task persistence, and pace on a daily or weekly basis in a competitive setting; and a general condition that was highly susceptible to deterioration in response to stress commonly associated with competitive employment.

5.  A May 2014 VA examination report diagnosed unspecified schizophrenia, anxiety disorder, depressive disorder, cannabis use disorder, and cocaine use disorder that caused occupational and social impairment that could not be differentiated or clearly attributed to the various diagnoses; together, the Veteran's overall psychiatric disability was found to cause occupational and social impairment with deficiencies in most areas; symptoms at the time included persistent delusions and hallucinations, depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting; and, notwithstanding the characterization of his overall functional impairment as "moderate," the examiner noted that the Veteran's paranoia and mistrust would be expected to cause "significant problems relating to coworkers, bosses, and the general public."

6.  On November 2016 VA examination, the Veteran was diagnosed with unspecified schizophrenia and cocaine use disorder with symptoms and impairment that could not be differentiated from one another; symptoms noted on examination included depressed mood, anxiety, suspiciousness, chronic sleep impairment, difficulty establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, petit mal seizures with brief loss of awareness, and persistent delusions or hallucinations; the Veteran's psychiatric disability was felt to cause occupational and social impairment with deficiencies in most areas, and, notwithstanding the characterization of the Veteran's functional impairment as "moderate," the examiner indicated his symptoms would impair focus and attention, that his paranoid ideation and negative self-evaluation would be easily activated by criticism and impact motivation and follow-through at work, that his past history suggests a likelihood of quitting or getting fired due to mental health symptoms that make him easily angered or provoked, and that his mental health symptoms would severely impact his frustration tolerance and his transient lifestyle would make it difficult for him to have reliable attendance.

7.  Absent clear evidence that would allow the Board to distinguish the impairment from the Veteran's service-connected schizophrenia from the various psychiatric diagnoses noted throughout the record, the Board is barred from making such distinctions for rating purposes under Mittleider v. West, 11 Vet. App. 181, 182 (1998); thus, it finds the evidence reasonably shows that the Veteran's service-connected psychiatric disability is productive of severe symptoms, cognitive impairment, and functional impairment that would prevent him from maintaining sufficient focus and attention to complete even simple tasks, tolerating normal supervision, establishing and maintain normal work relationships, tolerating the stress of a normal work or worklike setting, or maintaining a normal or regular work schedule.

8.  Considering the above in conjunction with the Veteran's level of education (a GED without high school diploma) and limited work experience (in construction, baling hay, and other manual or low-skill jobs involving tasks that are at least simple in complexity), the evidence is also at least in relative equipoise as to whether the Veteran's psychiatric disability prevents him from realistically obtaining or following substantially gainful, non-marginal, and "unprotected" employment in a meaningful manner.


CONCLUSION OF LAW

TDIU is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2017).

ORDER

The appeal is granted.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


